Evans, J.
(After stating the facts.) The only point insisted on in the brief of counsel for the plaintiffs in error is, that the verdict is unsupported by the evidence, which demanded a finding in favor of the plaintiffs. The first step in outlawing a plaintiff’s demand, because of his participation in another’s delict, is the establishment of that delict. It nowhere appears in the evidence that the defendant' illegally sold intoxicating liquor. When a defendant seeks to avoid liability because of the illegality of the contract, the burden is upon him to prove that the contract is illegal. The evidence must be stronger than a bare suspicion that the plaintiff’s *419cause of action sprang out of an illegal enterprise. The only facts to sustain the defendant’s plea are, that the plaintiffs sold the defendant whisky, beer, bottles, corks, etc., to the amount of $982, from June 29, 1901, to December 20, 1902; which sales were legal at the place where made. The plaintiffs had no direct knowledge that the goods were purchased for the purpose of illegal sale, and the only evidence to impute such knowledge was the circumstances, that defendant was known to have had issued to him an internal revenue license; that he ordered liquor in quantities which indicated they were not for his private use, and also ordered bottles, corks, etc., indicating that the bulk was to be distributed into smaller packages; and that many of these shipments were made to various persons, at various places, by direction of defendant. It is shown only by inference that the defendant was a resident of Tifton at the time the sales were made, and it does not appear where the various persons to whom he ordered the items of the account shipped resided, except it may be inferred that some of them lived at Tifton. While all these circumstances may have been sufficient to raise a strong suspicion in the mind of one even of an unsuspicious nature, still the evidence in the petition establishes plaintiffs’ right to recover, unless controverted by some more definite evidence on the part of the defendant. It was therefore error to refuse to sanction a petition for certiorari complaining of a verdict in favor of the defendant.

Judgment reversed.


All the Justices concur, except 'Fish, G. J., absent.